Citation Nr: 0303166	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the thoracic spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987 and November 1987 to September 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  In January 1998, the 
Board remanded for additional development.  The Board issued 
a decision in this appeal in February 2001, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In March 2002, the CAVC vacated the Board 
decision and remanded for reconsideration of the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), and, if necessary, a readjudication of the issue on 
the merits.  The current decision of the Board responds to 
the mandate of the Court. 


FINDINGS OF FACT

1.  The service-connected thoracic spine disability is 
manifested by pain with degenerative spurring at T11-T12; 
this disability does not include vertebral fractures, 
ankylosis or intervertebral disc syndrome.

2.  There are no extraordinary factors associated with the 
service-connected thoracic spine disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.

3.  There is no issue as to provision of a form or 
instructions for applying for an increased rating; the RO has 
abundantly informed the veteran of the information and 
evidence necessary to substantiate his claim for an increased 
rating; the RO has obtained private treatment records and 
numerous VA treatment records (as well as the transcript of 
the veteran's local hearing and reports of two VA 
examinations, with a subsequent addendum report). 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the thoracic spine are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 
4, 4.71a, Diagnostic Codes (DC) 5003, 5291 (2002).

2.  VA has satisfied its duties to notify and assist the 
veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

The highest assignable rating for limitation of motion of the 
thoracic spine is 10 percent.  38 C.F.R. § 4.71a, DC 5291 
(2002).  Increased compensation for a disability of the 
thoracic spine under the diagnostic codes pertaining to the 
spine codified at DC 5285-5295 would require a fractured 
vertebra (DC 5285), ankylosis (DC 5286, 5288), or 
intervertebral disc syndrome (DC 5293).

With the above legal criteria in mind, the relevant evidence 
and adjudicative history will be summarized.  Following Board 
remands addressing the issue in February 1993 and January 
1998, the RO by way of a September 1998 rating decision 
granted service connection for degenerative changes of the 
thoracic spine.  A 10 percent rating was assigned under DC 
5291, and this rating has been confirmed and continued until 
the present time.

The service medical records reflect complaints of back pain, 
and X-ray evidence of degenerative osteophytes at the T5-T6, 
T10-T11 and T12-L1 disc spaces.  After service, VA X-rays of 
the thoracic spine conducted in November 1991 and January 
1995 were negative, as were VA examinations conducted at 
those times.  An X-ray completed in June 1998 showed minimal 
osteophyte formation at T11-T12.  At June and December 1998 
VA examinations, most of the veteran's complaints were 
related to the lower back rather than the thoracic spine.  
The reports from the December 1998 VA examination included 
reference to X-rays that revealed degenerative spurring at 
T11-T12.

An addendum dated in March 1999 from a VA physician who 
reviewed the reports from the June and December 1998 VA 
examinations stated that veteran's spinal complaints were 
limited to the low back, as were the findings from a Magnetic 
Resonance Imaging (MRI).  He also found no etiologic 
relationship between the thoracic spine disability and the 
disability in the low back.

At a December 1999 hearing at the RO before a hearing 
officer, the veteran described pain extending from his upper 
spine that radiated to the lower extremities.  The pain was 
not described as being localized in the thoracic region.  The 
veteran testified that the pain in his spine made lifting 
objects, sitting for long periods, and walking difficult.  He 
testified that this pain significantly interfered with his 
ability to work.

Private clinical reports dated in December 1999 refer to 
treatment for low back pain that radiated to the veteran's 
right leg.  These records do not reflect pain or 
symptomatology localized in the thoracic region.  In a 
February 2000 report, a private physician stated the veteran 
merited an evaluation for his thoracic spine disability in 
excess of 20 percent based on, in essence, August 1998 MRI 
findings of "broad base disk herniation at L-5, S-1."

Applying the pertinent legal criteria to the facts summarized 
above, the veteran's principal complaints with regard to his 
spine as recorded on the post-service VA examination relate 
to his lower back.  Service connection is not in effect for 
any disability in the lower back, and any symptomatology or 
pathology attributed thereto cannot be considered in 
determining the proper rating to be assigned for the thoracic 
spine.  For this reason, the February 2000 opinion is of 
minimal probative value to the extent that it was based on 
the inclusion of non-service connected pathology associated 
with the L5-S1 disc herniation.

As indicated, arthritis under DC 5003 is rated on the basis 
of limitation of motion of the affected part.  Thus, as the 
highest rating for limitation of motion of the thoracic spine 
under DC 5291 is 10 percent, increased compensation cannot be 
assigned under this diagnostic code.  Other potentially 
applicable codes have been considered, but as there is no 
evidence of a vertebral fracture, ankylosis or intervertebral 
disc syndrome associated with the service-connected 
disability, an increased rating cannot be assigned under any 
diagnostic code pertaining to the rating of spinal 
disabilities codified at DC 5285-5295.

Also considered by the Board is entitlement to increased 
compensation under 38 C.F.R. § 3.321(b)(1), which provides 
that when the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected thoracic spine disability 
is demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).

In making the determination above, the Board has carefully 
considered the "positive" evidence represented by the sworn 
testimony, particularly the assertion with regard to the 
impact of the service-connected disability on the veteran's 
ability to work.  However, the Board finds the probative 
weight of this evidence to be overcome by the "negative" 
clinical evidence summarized above, which reveals that the 
principal complaints and findings are related to the non- 
service connected lower back.  See Francisco v. Brown, 7 Vet. 
App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board has also considered the veteran's 
complaints of pain mindful of the guidance outlined in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as well as the provisions 
of 38 C.F.R. § 4.40 et seq.  However, there is no indication 
that the veteran has any increased functional loss in the 
thoracic spine due to painful use, weakness, excess 
fatigability, or incoordination.  The Board concludes that a 
rating in excess of 10 percent for this disability cannot be 
assigned.  See Gilbert, 1 Vet. App. at 49.

II.  VCAA considerations

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § § 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claim for an increased rating did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a rating decision in April 1999, a statement 
of the case in May 1999, a supplemental statement of the case 
in March 2000, a Board decision in March 2001, and 
development letters in December 1998, June 2002, and November 
2002 (the last letter specifically discussed the VCAA and 
VA's duties to notify and assist).  These documents together 
listed the evidence considered, the legal criteria for 
determining whether an increased rating could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claim for an 
increased rating.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the veteran adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. §  5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In this case, the RO has obtained 
private treatment records and numerous VA treatment records.  
One private physician identified by the veteran as having 
records advised the RO in writing (in January 2000) that he 
was unable to locate any records pertinent to the veteran, 
and the veteran was advised of this in the March 2000 
supplemental statement of the case.  There is no indication 
(including from the veteran) that there are any outstanding 
medical records pertinent to the veteran's claim for 
increased rating.

As per his request, the veteran was given a hearing at the RO 
before a local hearing officer on December 29, 1999.  The 
transcript of this hearing has been associated with the 
claims file and reviewed by the Board. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in June 1998 
and December 1998.  The reports of these examinations, as 
well as a March 1999 addendum report, have been obtained and 
reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, though the RO has not specifically considered 
the implementing regulations, adjudication of this appeal 
without referral to the RO for specific analysis of the VCAA 
or the implementing regulations poses no harm or prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the thoracic spine is denied.




	                        
____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

